Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158750(87)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ROSA WOODS,                                                                                          Richard H. Bernstein
          Plaintiff-Appellant,                                                                         Elizabeth T. Clement
  and                                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  ROSETTA HALL,
           Plaintiff,
                                                                    SC: 158750
  v                                                                 COA: 338139
                                                                    Wayne CC: 16-006341-CH
  RE INVESTMENT, INC.,
            Defendant,
  and
  CITIFINANCE, INC., CITIMORTGAGE, INC.,
  and CITI, INC.,
               Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing her reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before February 20, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 16, 2019

                                                                               Clerk